 


114 HRES 587 IH: Amending the Rules of the House of Representatives to permit absent Members to participate in committee hearings using video conferencing and related technologies and to establish a remote voting system under which absent Members may cast votes in the House on motions to suspend the rules.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 587 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2016 
Mr. Swalwell of California (for himself, Mr. Pearce, and Mrs. Lummis) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to permit absent Members to participate in committee hearings using video conferencing and related technologies and to establish a remote voting system under which absent Members may cast votes in the House on motions to suspend the rules. 
 
 
1.Short titleThis resolution may be cited as the Members Operating to Be Innovative and Link Everyone Resolution or the MOBILE Resolution. 2.Participation of absent members in committee hearings through video conferencing and related technologies (a)Enabling Participation of Absent MembersRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Participation of absent members7.Each committee shall permit any member of the committee who is absent from the site of a hearing convened by the committee, as well as any other individual who is invited to participate in the hearing and who is absent from the site of the hearing, to use video conferencing and related technologies in order to participate in the hearing to the same extent as members of the committee and other individuals (as the case may be) who are present at the site of the meeting.. (b)Inclusion of Members Participating Remotely in Determination of QuorumSubparagraph (2) of clause 2(h) of rule XI of the Rules of the House of Representatives is amended by adding at the end the following sentence: A committee shall adopt a rule under which a member who participates in a hearing remotely pursuant to clause 7 shall be included in determining the number of members constituting a quorum at the hearing for purposes of this subparagraph..  
3.Permitting absent members to vote remotely on suspension motionsClause 1 of rule XV of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (d)The Clerk, Chief Administrative Officer, and Sergeant at Arms shall work together to develop and implement a secure remote voting system under which any member who is absent from the floor shall be permitted to cast a vote remotely on a motion to suspend the rules under this clause if the vote is taken by electronic device. A member who casts such a vote using the remote voting system under this subparagraph shall be treated as present for purposes of determining the existence of a quorum for considering the motion.. 
 
